MID-AMERICA APARTMENT COMMUNITIES, INC. A self-managed equity REIT PRESS RELEASE MID-AMERICA REPORTS SECOND QUARTER RESULTS Mid-America Apartment Communities, Inc. (NYSE: MAA), or Mid-America, reported net income available for common shareholders for the quarter ended June 30, 2009, of $6,931,000, or $0.25 per diluted common share, as compared to net income available for common shareholders of $5,427,000, or $0.20 per diluted common share, for the second quarter of 2008. In the second quarter of 2009, Mid-America recorded total gains of $1,155,000 from the sale of Riverhills, a 96-unit property located in Mississippi; without this, net income available per diluted common share in the second quarter of 2009 would have been $0.20. Funds from operations, or FFO, the widely accepted measure of performance for real estate investment trusts, was $29,824,000 or $0.98 per diluted share/unit for the second quarter of 2009, as compared to $27,828,000 or $0.95 per diluted share/unit for the same quarter of 2008, an increase of 3% and a second quarter record result.Second quarter 2009 FFO per diluted share/unit was 5 cents ahead of the mid-point of Mid-America’s guidance. A reconciliation of FFO to net income attributable to Mid-America Apartment Communities, Inc. and an expanded discussion of the components of FFO can be found later in this release. For the six months ended June 30, 2009, net income available for common shareholders was $14,854,000, or $0.53 per common share, as compared to $9,890,000, or $0.38 per common share, for the six months ended June 30, 2008. In the first six months of 2009, Mid-America recorded gains from the disposition of two properties totaling $2,587,000; without these gains, net income available per common share for the six months ended June 30, 2009 would have been $0.43. For the six months ended June 30, 2009, FFO was $60,549,000, or $1.98 per diluted share/unit, compared to $54,810,000, or $1.91 per diluted share/unit, for the six months ended June 30, 2008, a per share/unit increase of 4%. Highlights: · FFO performance of $0.98 per diluted share/unit is a second quarter record and $0.03 ahead of last year. · Physical occupancy for the same store portfolio ended the second quarter of 2009 at 95.6%, ahead of 95.0% at the same point last year, and a new second quarter record. · Property operating performance was better than forecast with same store net operating income, or NOI, in the second quarter declining just 0.2% as compared to the comparable period in the prior year. · The company announced the formation of Mid-America Multifamily Fund II, LLC, in which it has a 1/3 interest, with plans to invest in up to $250 million of apartment properties on behalf of the fund over the next 18 months. · Mid-America finalized its 2009 - 2010 property and casualty insurance program renewal with a cost increase of less than 1%. · During the second quarter Mid-America acquired a new upscale property in its initial lease-up in Phoenix, AZ, Sky View Ranch. · In May, Mid-America sold a 36-year old property, Riverhills in Grenada, MS. · Mid-America completed the renovation and repositioning of 605 apartments in the second quarter of 2009 with rent increases averaging 11%. · Mid-America continues to be in a strong financial position as its fixed charge coverage ratio reached a record 2.71 for the second quarter of 2009, up from 2.51 for the second quarter of 2008. · At the end of the quarter Mid-America had available $163 million of unused capacity under its existing credit facilities. · As a result of the strong second quarter results and an improved operating outlook for the balance of the year, Mid-America has increased its FFO per diluted share/unit guidance for 2009 to a range of $3.55 to $3.75 from a previous range of $3.47 to $3.67. Fund II:New Partnership with Private Capital In June, Mid-America announced the formation of Mid-America Multifamily Fund II, LLC, or Fund II, a joint venture with institutional capital. Fund II will target to invest in multi-family properties that are 7-years old or older which provide value-add or turn-around opportunities.Fund II will pursue investment opportunities located in Mid-America’s present region and market area.Mid-America does not plan to contribute any of its existing assets to Fund II. Fund II anticipates acquiring up to $250 million of assets, financed approximately with 1/3 equity. Mid-America is a 1/3 owner of the fund, and will receive fees for property management, asset management, acquisition, and in the event the investment returns exceed certain threshold levels, will also earn a promote fee at the end of Fund II’s expected 6 – 7 year investment period. In July, Fund II purchased Ansley Village a 294-unit property in lease-up located just south of Atlanta in Macon, GA. The property was completed in 2008, is 70% occupied, and was owned by a bank subsidiary which had taken the property by deed in lieu of foreclosure. Mid-America offered this new acquisition opportunity to Fund II due to market concentration of assets in its own portfolio. Mid-America’s existing joint venture, Mid-America Multifamily Fund I, LLC, that owns two properties acquired in 2008 has no plans to make further acquisitions, will remain in place and is unaffected by the formation of Fund II. Wholly-owned Acquisitions: Increasing Opportunities In June, Mid-America closed on the purchase of Sky View Ranch, a 232-unit property in lease-up in the Gilbert/Mesa sub-market of Phoenix, AZ for $17.5 million. The newly built upscale property is still in its initial lease-up and was 81% occupied at the end of June. With close proximity to educational and medical centers, including the new M.D. Anderson Cancer Center slated to open in 2011, Mid-America expects to capture an attractive investment return as the Phoenix apartment market recovers over the next few years. Mid-America is currently underwriting several other investment opportunities, including distressed lease-up properties. New Development: One Expansion Project Under Way Mid-America has one development project in process, the 45-unit expansion of Copper Ridge I in Dallas, TX. Construction is forecast to be completed by the end of 2009. Construction of the initial 216 units at Copper Ridge I and 124 units at St. Augustine II (Jacksonville, FL) is complete. Copper Ridge I was 77% occupied at quarter end, and St. Augustine II was 83% occupied. Property Redevelopment: Expanding and Generating Strong Investment Returns Redevelopment of 1,121 apartment units was completed in the first half of 2009, at an average cost of $4,191 per unit, compared to 1,932 units redeveloped at $4,672 per unit for the first half of 2008. The average monthly rent increase achieved on the renovated apartments in the first half of 2009 was $72 per apartment, representing a 10% increase from the average rent level of non-renovated apartments. The projected unleveraged internal rate of return on the renovation program is 9%. Mid-America anticipates completing the redevelopment of approximately 2,000 apartments this year with a total investment of $9 million, including $1.7 million invested in high-return exterior projects. Dispositions As part of its long-term strategy of maintaining a portfolio of newer, high-quality properties, Mid-America completed the sale of Riverhills, a 36-year old property with 96 units in Grenada, MS, on May 12, 2009, for $2.7 million, a 6.4% cap rate. In January, Mid-America completed the sale of Woodstream, a 25-year old property in Greensboro, NC. One additional property, River Trace, a 25-year old property with 440 units located in Memphis, TN, is under contract for sale, with a closing scheduled for September. The blended selling cap rate for all three properties is 7.1%. Operating Results: Stable Outlook Eric Bolton, Chairman and Chief Executive Officer, said, “We were pleased with the solid operating performance in the second quarter despite continued pressure from weak employment conditions and a struggling economy.Strong occupancy and a continued focus on expense control generated better than expected results. While our markets have clearly been impacted by the downturn in the economy, we believe that as a result of our diversified portfolio strategy, disciplined capital allocation practices, strong operating platform and the conservative nature with which we have financed our business, Mid-America remains in a solid position. “We expect the leasing environment will continue to be challenged throughout the year as a weak employment market weighs on the demand for apartment housing.However, as a result of reduced resident turnover, a strengthened leasing platform and continued success in capturing more efficiency in property operations, we remain optimistic that we will not see a material deterioration in operating results. “We are pleased to have put Fund II in place to take advantage of what we expect will be expanded opportunities to create additional value for our shareholders through attractive new investments, and together with the capacity on our own balance sheet, we are poised to take advantage of such opportunities. ” Simon Wadsworth, Executive Vice President and Chief Financial Officer, said, “Our results for the second quarter benefited from strong occupancy and better than expected expense performance. Expenses benefited from lower unit turnover and lower real estate taxes resulting from reduced negotiated assessments and successful appeals of 2008 values. Reduced repair and maintenance expense resulting from lower unit turnover and continued gains in efficiency with marketing costs contributed to the 1.1% decline in same store expenses in the second quarter of 2009 versus the same quarter of 2008.During the quarter we wrapped up the renewal of our property and casualty insurance program effective July 1, and were particularly pleased to capture less than a 1% increase in premiums on an almost identical program, despite the hardening of the insurance market. The favorable interest rate environment also benefited us, reducing our average interest rate for the second quarter of 2009 to 4.4%, down from 4.9% a year ago. Following the refinancing of the $38.3 million mortgage maturity on April 1, 2009, we still had $163 million of unused debt capacity, and no further significant debt maturities until 2011. “During the quarter we recorded expenses of $107,000 as a reduction of FFO associated with the acquisition of Sky View Ranch, and $141,000 to prepay a bond.” Second Quarter 2009 Same Store Results: Strong Execution Drives Stable Performance Percent Change From Three Months Ended June 30, 2008 (Prior Year): Average Physical Effective Markets Revenue (1) Expense NOI (1) Occupancy Rent Primary -1.3% -2.8% -0.2% 0.6% -1.7% Secondary -0.1% 0.6% -0.7% 0.7% -1.0% Operating Same Store -0.7% -1.1% -0.4% 0.6% -1.3% Total Same Store -0.6% -1.1% -0.2% Revenue and NOI by market and for Operating Same Store are presented before the impact of straight-line revenue adjustments. Total Same Store includes straight-line revenue adjustments. A reconciliation of NOI to net income attributable to Mid-America Apartment Communities, Inc. and an expanded discussion of the components of NOI can be found later in this release. Same store revenue growth for the second quarter of 2009 declined 0.6% compared to the second quarter of 2008, with ending physical occupancy of 95.6%, up 0.6% from last year, and a new record high for any second quarter. Revenues in Mid-America’s secondary markets declined by 0.1% compared to a decline of 1.3% in Mid-America’s primary markets. Along with strong performance by the secondary markets, Dallas and South Florida had positive same-store revenue growth, and Houston was just slightly negative. Same store lease concessions declined by 33%, from 1.3% of net potential rent in the second quarter of 2008 to 0.9% in the second quarter of 2009. Effective rent per unit declined slightly by 1.3% in the second quarter of 2009 from the second quarter of 2008 and average effective rent per unit now stands at $730. Walk-in traffic decreased slightly by 0.1%, and, partially due to the high occupancy already achieved, applications decreased by 7% in the second quarter of 2009 from the second quarter of 2008. Delinquency decreased 10% to 0.36% of net potential rent in the second quarter of 2009 compared to 0.39% in the second quarter of 2008. The number of move-ins decreased by 1.3% as a result of reaching such a high occupancy level at the beginning of the quarter and because of fewer move-outs. Unit turnover for the second quarter of 2009 declined on an annualized basis to 59.5% from 65.6% in 2008. The number of residents leaving to buy a house declined by 22% to 21.5% of move-outs in the second quarter of 2009 from 25.0% in the second quarter of 2008, and the number leaving to rent a house increased modestly from 4.3% of move-outs in the second quarter of 2008 to 4.8% in the second quarter of 2009. Same store property expenses for the second quarter of 2009 decreased by 1.1% compared to the prior year period. Real estate tax expense dropped by 6.6% reflecting the impact of successful tax appeals from 2008 and actual and expected assessment decreases, especially in Texas and Florida, partially offset by forecast rate increases. Mid-America now forecasts real estate taxes to be approximately flat with last year. Insurance expense was down by 9.9%, and Mid-America has renewed its new insurance policy for the 2009 - 2010 year at less than a 1% increase in expense. Repair and maintenance costs declined by 5% on fewer turns, and total personnel costs increased by 2.0%. Same store NOI decreased by 0.2% in the second quarter of 2009 compared to the same quarter a year ago with continued solid performance in many of our markets. Excluded from the same store group are eight properties which are part of Mid-America’s redevelopment program, and which are going through an extensive renovation. The supplementary schedules contain a report of same store performance which includes this eight-property group. Financing, Balance Sheet: Continued Strength and Flexibility Mid-America’s fixed charge coverage continues to strengthen and was 2.71 for the second quarter of 2009, a record, compared to 2.51 for the same quarter a year ago, and above the apartment sector median. At quarter-end, debt was 50% of total gross assets, compared to 50% at June 30, 2008. At the end of the second quarter of 2009, Mid-America had $163 million of unused debt capacity available to borrow under its existing credit facilities. Mid-America has no additional debt maturities for the balance of 2009, and only its $50 million bank line of credit in 2010 which is expected to be renegotiated late this year. On December 1, 2009, $65 million of Mid-America’s Fannie Mae credit facility, which is currently fixed at 7.7%, reverts to floating rate. Assuming that the rate is re-set using interest rate swaps and caps, Mid-America anticipates annualized savings of approximately $0.07 per share. In 2009, Mid-America’s total funding for development is forecast at $9 million, of which $6.6 million has been invested during the first half year. The anticipated redevelopment expenditures for 2009 are $9 million, of which $5.2 million has been invested as of the end of the second quarter. Adjusted Funds from Operations and Capital Expenditures Recurring capital expenditures totaled $7.6 million for the second quarter of 2009, approximately $0.25 per diluted share/unit, resulting in AFFO of $0.73 per diluted share/unit compared to AFFO of $0.71 per diluted share/unit in the second quarter of last year. Total property capital expenditures on existing properties were $11.2 million, plus $2.6 million of expenditures on the redevelopment program. A reconciliation of AFFO to net income attributable to Mid-America Apartment Communities, Inc. and an expanded discussion of the components of AFFO can be found later in this release. Common Dividend: $2.46 Annual Rate Mid-America declared a quarterly common dividend of $0.615 per share/unit payable on July 31, 2009, to holders of record on July 15, 2009.This represents Mid-America’s 62nd consecutive quarterly cash dividend to shareholders/unit holders. 2009 Forecast Mid-America experienced stronger revenues than expected mainly due to stronger occupancy in the second quarter and now expects this revenue trend to continue for the balance of 2009. Mid-America also now anticipates expenses to run at a lower level than previously forecast due to moderate repair and maintenance, personnel, and real estate tax expense. Based on the renewal negotiated effective July 1, 2009, insurance costs for the balance of the year are also expected to be below prior forecasts. Mid-America’s secondary markets together with its Texas portfolio have generally been more resilient to unemployment pressures than for the nation, although management expects operating conditions for the balance of the year to be challenging. Strong operations, favorable expenses and interest rates have thus far offset some of the pressure resulting from the weaker job markets. Management’s latest forecast is for FFO per diluted share/unit for 2009 to be in a range of $3.55 to $3.75 per diluted share/unit compared to prior guidance of $3.47 to $3.67. FFO per diluted share/unit for the third quarter of 2009 is expected to be $0.80 to $0.90, and for the fourth quarter $0.77 to $0.87. Management will continue to address the anticipated future needs for additional debt or equity based on its evaluation of external growth opportunities. Full-year same store NOI is projected to decline 2.5% to 4.5%, compared to the prior forecast of 4% to 6%. Same store revenues are forecast to decline in a range of 1% to 2%, compared to the prior forecast of a decline of 1.5% to 2.5%. Prior guidance of $75 million of wholly-owned acquisitions, $75 million of acquisitions in a joint venture, and $30 million of dispositions, still seems to be a reasonable projection for the year. The average interest rate for 2009 continues to be projected at 4.4%. Supplemental Material and Conference Call
